    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 1 of 34




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

INSIGNIA SYSTEMS, INC.,                           )
                                                  )   Case No. 19-cv-1820 (MJD/BRT)
                            Plaintiff,            )
                                                  )   DEFENDANTS’ MEMORANDUM
              v.                                  )   IN SUPPORT OF ITS MOTION FOR
                                                  )   SUMMARY JUDGMENT ON THE
NEWS CORPORATION, NEWS AMERICA                    )   COUNTERCLAIM
MARKETING FSI, L.L.C., and NEWS                   )
AMERICA MARKETING IN-STORE                        )
SERVICES L.L.C.,                                  )
                                                  )
                            Defendants.           )

                                    INTRODUCTION

       In 2004, Insignia filed an antitrust suit in this Court against Defendant News

America Marketing In-Store Services LLC [“NAM”], Case No. 04-cv-04213, Dkt. 1

(“Insignia I”). On February 9, 2011, the parties to Insignia I entered a Settlement

Agreement to “forever put to rest all disputes and claims” between them. Declaration of

Todd Wind in Support of Motion for Summary Judgment (“Wind”), Ex. 1 (Settlement

Agreement), at 1. For $121 mm, Insignia not only released all claims of any kind that

were made or that could have been made through the date of the Agreement, but also

agreed to a broad covenant prohibiting it from even “attempt[ing] to introduce as

evidence, or otherwise assert” any of the pre-release “facts or conduct” underlying any of

the released matters in “any” future court proceeding. Id. ¶ 9.

       One year ago, Insignia filed the Complaint not only alleging most of the antitrust

theories pleaded more than a decade ago, but quoting the same testimony that Insignia

had already cited in the course of Insignia I. Last January, Insignia conceded that it had
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 2 of 34




relied on pre-2011 evidence in the Complaint. In Defendants’ Motion for Judgment on

the Pleadings, Defendants pointed the Court to Insignia I pleadings where Insignia cited

the same facts and conduct it relies on in the Complaint. Wind Ex. 2 (Defendants’ Mem.

in Support of 12(c) Motion), at 11-15. Insignia acknowledged the source material for its

allegations, but argued that the pre-2011 evidence of the alleged anticompetitive scheme

was just too important to leave out; at the motion hearing, Insignia admitted that without

the pre-2011 evidence, its “case [is] harder to prove.” Wind Ex. 3 (January 14, 2020

Hearing Tr.), at 73:2-3.

       On that point, the parties are in heated agreement: the law is clear that the vertical

restraints at the heart of Insignia I and this action, such as exclusivity provisions in

contracts with retailers, are not per se illegal; these provisions promote competition, and

they do not support an antitrust case without pleading and proof that they are part of an

anticompetitive scheme that creates more consumer harm than benefit. See Continental

TV, Inc. v. GTE Sylvania, Inc., 433 U. S. 36, 57-59 (1977); Double D Spotting Serv., Inc.

v. Supervalu, Inc., 136 F.3d 554, 559 (8th Cir. 1998) (vertical restrictions are “governed

by” the Rule of Reason, as “they ‘promote interbrand competition’”) (quoting GTE, 443

U.S. at 54); Lomar Wholesale Grocery, Inc. v. Dieter’s Gourmet Foods, Inc., 824 F.2d

582, 590 (8th Cir. 1987). The fact that Insignia may not have another antitrust case to

pursue without violating the Settlement Agreement does not justify proceeding any

farther; in fact, the opposite is true. See Insulate SB, Inc. v. Advanced Finishing Systems,

Inc., 797 F.3d 538, 543 (8th Cir. 2015) (given burdens imposed by antitrust suits, courts

have been “reasonably aggressive in weeding out” meritless cases).


                                               2
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 3 of 34




       The Court denied Defendants’ Motion for Judgment on the Pleadings, finding that

the record on the impact of the Settlement Agreement on this litigation was not

sufficiently developed to decide the legal issue raised by the Motion, but the Court

directed the parties to complete discovery on that issue in expedited fashion, to allow for

an early summary judgment motion. Wind Ex. 4 (Report & Recommendation [“R&R”]),

at 8-11. Since then, Insignia has done all that it can (and some things it should not have

done) to try to prevent Defendants from developing the factual record invited by the

Court. That discovery now confirms that Insignia has done exactly what the Settlement

Agreement forbids.

       The undisputed facts demonstrate that:

           • The undated but critical allegations that NAM acknowledged an

               anticompetitive scheme calculated to injure competition are all based

               exclusively on pre-2011 facts and conduct underlying released claims;

           • The undated allegations of the origins and acquisition of monopoly power

               are all based on pre-2011 facts and conduct underlying released claims;

           • The undated allegations that NAM deployed exclusionary contracting

               practices are also based at least in substantial part on pre-2011 facts and

               conduct underlying released claims;

           • Even the few dated allegations of NAM interfering with Insignia’s

               opportunities rest, along with the balance of the Complaint, on the

               allegation that NAM has been implementing the anticompetitive scheme

               allegedly admitted in pre-2011 testimony.

                                             3
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 4 of 34




       And, as the record also shows, Insignia’s breach was no foot fault – Insignia is

attempting to assert facts and conduct barred by the Settlement Agreement because it

seeks to taint otherwise lawful business practices. This Court should enforce the

Settlement Agreement by granting summary judgment on Defendants’ Counterclaim, find

that Insignia has asserted in its Complaint facts or conduct underlying the matters

released in the Settlement Agreement, and dismiss the Complaint that violated the

covenant not to sue, with leave to amend if Insignia believes that it can plead an antitrust

case consistent with Rule 11 and without again violating the Settlement Agreement.

             PROCEDURAL HISTORY AND BACKGROUND FACTS
       At all relevant times, Insignia and defendant NAM have been competitors in

supplying in-store promotions in grocery stores and other retail outlets; the parties pay

retailers to secure the right to install these promotions, and then market their services to

the consumer packaged goods companies (“CPGs”) seeking to promote the sale of their

products in retail outlets. Wind Ex. 5 (Complaint), at ¶¶ 1, 14; Ex. 6 (Insignia 30(b)(6)

Deposition Tr.), at 175:10-17.

       A. Insignia I: On September 23, 2004, Insignia filed a Complaint alleging that

NAM had monopolized the market for in-store promotions by acquiring the power to

exclude competitors like Insignia through, among other things, (1) entering retailer

contracts with broad exclusivity provisions; (2) ensuring that such contracts had long

terms; (3) extending the exclusivity with rights of first of refusal; and (4) staggering

renewal dates. Wind Ex. 7 (Insignia I Amended Complaint), at ¶¶ 2, 13, 20-22, 24-25,

28, 39-40, 49-50.


                                              4
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 5 of 34




       On February 9, 2011, after opening statements at trial, Insignia and NAM entered

into a Settlement Agreement to resolve Insignia I. Pursuant to Paragraph 9 of the

Agreement, Insignia “promise[d], covenant[ed], and agree[d] not to sue, attempt to

introduce as evidence, or otherwise assert any of the Released Matters and/or the

underlying facts or conduct supporting the Released Matters against the Defendant or the

Defendant Released Parties [including Defendants herein] in any court, governmental or

regulatory body or other proceedings.” Wind Ex. 1, at ¶ 9 (emphasis supplied).

       B. The “New” Complaint: In July 2019, Insignia filed a Complaint with

allegations strikingly similar to those pleaded and released in Insignia I. Again, Insignia

alleged that NAM “acquired and maintained a monopoly in” the market for “in-store

promotion products and services . . . sold to consumer-packaged-goods companies.”

Wind Ex. 5, at ¶¶ 1-2. Insignia alleged the same vertical restraints (such as exclusivity)

and other contracting practices at the heart of Insignia I, charging that (1) NAM’s

contracts “define exclusivity in . . . overly broad terms,” id. ¶ 6; (2) are “effectively long-

term,” id. ¶ 40; (3) employ “right[s]-of-first-refusal” provisions, id. ¶ 7; and (4) have

staggered renewal dates, id. ¶¶ 41-44.

       Not only did Insignia recycle the legal theories from Insignia I, and complain of

the same contracting practices, but as the record now makes clear, Insignia relied on the

same testimony it had marshaled in the prior case, with one difference: except for a

handful of allegations dated 2018-19, the allegations of the Complaint are not dated at all.

But anyone familiar with Insignia I and the allegations that Insignia’s counsel had

advanced in other antitrust litigation against NAM would recognize that the Complaint


                                               5
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 6 of 34




was rooted in facts and conduct that predated, and were underlying the claims released in,

the February 2011 Settlement Agreement.

       In one critical example, Paragraph 3 of the Complaint (Wind Ex. 5) alleges that

the unlawful purpose and effect of Defendant NAM’s contracting practices were the

subject of admissions: “News frankly and repeatedly acknowledged that it has sought to

build contractual barriers to make it unlawfully difficult for competitors to compete.”

Insignia goes on to assert various undated quotes and testimony to demonstrate these

“frank” and “repeated acknowledgments.” As the Court will see below, based on the

record that has been assembled, not only did Insignia marshal some of the same evidence

in Insignia I, but Insignia’s current lead counsel, who also represented plaintiffs in Dial

Corp. v. News Corp., Case No. 1:13-cv-06802 (S.D.N.Y.), quoted the same evidence in

the 2014 Dial Complaint. On that occasion, counsel had no reason to delete the dates

because the Dial plaintiffs were not bound by the 2011 Settlement Agreement.

       C. The Counterclaim and Motion for Judgment on the Pleadings: In August

2019, Defendants filed a Counterclaim alleging that Insignia’s Complaint breached the

Settlement Agreement. Wind Ex. 8, at ¶¶ 1-3, 22. Defendants pointed to several

examples where Insignia had asserted facts and conduct underlying the matters released

in Insignia I (and identified where Insignia had first cited the same testimony now in the

Complaint), in violation of the Settlement Agreement. Id. ¶¶ 16, 18-19, 21. Insignia

could have simply amended its Complaint, but instead it denied not only that it was in

breach but even the fact that it had cited the same testimony in the Complaint that it had




                                              6
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 7 of 34




marshaled in its pleadings in Insignia I. Wind Ex. 9 (Insignia’s Answer to Defendant’s

Counterclaim), at ¶¶ 16, 18-19, 21. That position proved to be untenable.

       Defendants moved for judgment on the pleadings under Rule 12(c). Insignia filed

its own cross-motion, arguing that the Settlement Agreement as a matter of law did not

bar it from relying again on facts and conduct that underlay claims released in Insignia I.

Wind Ex. 10 (Opp. to Defendants’ Motion for Judgment on the Pleadings), at 13 (arguing

that Settlement Agreement did not bar “what Insignia did here: refer to pre-2011

information as context for its allegations about News’s post-2011 illegality”). What

Insignia meant by “context” became more clear at the hearing on the Rule 12(c) motion:

In the absence of the pre-2011 “information,” counsel conceded that Insignia’s case

would be “harder to prove.” Wind Ex. 3, at 73:2-3.

       D. The Court’s Rulings: Magistrate Judge Thorson denied both parties’ motions.

According to Judge Thorson, determining “whether certain facts or conduct included in

the new Complaint were ‘underlying facts or conduct supporting the Released Matters

against the Defendant’” would “take the Court well beyond the confines of the

pleadings.” Wind Ex. 4, at 7-8. Judge Thorson recommended hearing “breach-of-

contract issues . . . promptly, with a more developed record.” Id. at 10. To that end,

Judge Thorson recommended “a period of expedited discovery on the contract dispute . . .

followed by cross-motions for partial summary judgment.” Id. The Court adopted the

Report & Recommendation in its entirety. Wind Ex. 11 (Order of April 6, 2020).

       In Defendants’ First Set of Requests for Admission, Defendants requested that

Insignia admit that critical paragraphs of the Complaint – the “frank acknowledgments”


                                             7
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 8 of 34




of an anticompetitive scheme – referred to pre-2011 statements that had been marshaled

in pleadings filed by Insignia in the course of Insignia I. Wind Ex. 12 (Plaintiff’s

Objections and Responses to Requests for Admission). These paragraphs appeared to be

ripe for Rule 36 admissions, because it would seem hard to dispute the content of

Insignia’s prior pleadings. Insignia served extensive objections to these requests for

admission insisting that they were “vague and ambiguous” and sought “information that

is not relevant to any claims or defenses in this case, and not proportional to the needs of

the case.” Id. Insignia proceeded to deny all of the requests for admission, based

apparently on sustaining its own objections. Id.

       The Magistrate Judge was called upon again, this time to determine the sufficiency

of Insignia’s objections. Wind Ex. 13 (Defendants’ Motion to Determine the Sufficiency

of Plaintiff’s Responses and Objections). The Magistrate Judge overruled critical

objections, Insignia was required to serve revised responses, and expedited discovery

finally progressed. Wind Ex. 14 (Order of June 8).

       E. The Results of the Expedited Discovery

          1. The Critical Allegations of An Anticompetitive Scheme Indisputably
             Rest on Facts and Conduct Underlying the Released Matters.

        The Complaint pleads five “acknowledge[ments]” by executives in support of its

claim that NAM’s contracting practices were part of an anticompetitive scheme. Wind

Ex. 5, at ¶¶ 3, 31, 35, 42-43. One would expect Insignia to take the opportunity to name

names and provide dates for all of these critical admissions, but that is not what Insignia

chose to do. Now, after discovery, two things are beyond dispute: first, Insignia and its



                                              8
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 9 of 34




lawyers knew the names and dates for these alleged critical “acknowledgements”; and

second, all of these assertions rely on facts and conduct underlying the claims that were

released in the Agreement.

       a. In paragraph 3 of the Complaint, Insignia alleges that the unlawful scheme

behind the challenged contracting practices is visible in the undated assertion that “a

former News America Marketing, Inc. chairman . . . vowed to ‘destroy’ News’s

competitors.” Id. ¶ 3. With its objections overruled, Insignia now admits it relied on that

statement in 2009 to support its claims in Insignia I. Wind Ex. 15 (Insignia’s Amended

Responses to Requests for Admission), at 2-3 (conceding that Insignia’s 2009 brief

opposing summary judgment relied on “destroy” statement).

       That is not all. Insignia’s current lead counsel firm represented plaintiffs in Dial,

Wind Ex.16 (Fourth Amended Complaint), and relied on the Dial complaint in preparing

the “new” Complaint for Insignia. Wind Ex. 15, at 2-4; Wind Ex. 17 (Insignia’s

Responses to Interrogatories), at 6-7, 12, 17-22, 24, 26-29, 31, 33-34. As Insignia now

concedes, in Dial, Insignia’s lawyers quoted the same alleged statement of

anticompetitive purpose asserted in Paragraph 3, and attributed the statement to a trade

article published in 2004, which reported that the statement was made in 1999. Wind Ex.

6, at 32:6-33:2; Wind Ex. 15, at 2. Thus, the statement was 10 years old when Insignia

relied on it the first time, and 15 years old when the Dial Complaint cited it, on both

occasions acknowledging the source and the date.

       b. In Paragraph 31, as evidence for Insignia’s claim that NAM developed its

“exclusive, national network of retail chains in order to control a large percentage of ISPs


                                              9
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 10 of 34




and to forestall competition,” Insignia cites a statement by a “former News account

manager” that “100 percent of his retail accounts in the southeast United States had

exclusivity clauses.” Wind Ex. 5, at ¶ 31. Again, the statement is undated and Insignia

does not identify the speaker. But Insignia and its counsel knew the name and the date,

as the discovery ordered by the Court confirms.

       As Insignia now admits, that account manager’s testimony was cited on Insignia’s

trial exhibit list from Insignia I. Wind Ex. 15, at 3. Insignia has also admitted that its

counsel cited the source and 2009 date of the testimony in the Dial Complaint. Wind Ex.

15, at 3; Wind Ex. 16, at ¶ 76. Insignia’s corporate designee concedes that Insignia has

no source for ¶ 31 other than the testimony from 2009, Wind Ex. 6, at 89:2-90:20, which

had been marshaled by Insignia in support of claims released in the Settlement

Agreement.

       c. Paragraph 35 of the Complaint contains another undated “acknowledgement.”

To demonstrate that the “broad language” in the exclusivity provisions in NAM’s retail

contracts is part of an anticompetitive scheme, Insignia attributes another undated

statement to a “former News America chief operations officer:” the “aggressive tactic” of

broad exclusivity language should be deployed and “if there was any one [on staff] who

was a bed wetting liberal [and] concerned about doing the right thing,” he should “exit

the company.” Wind Ex. 5, at ¶ 35. One would think that Insignia would have wanted to

lend credence to such an inflammatory allegation with a name and date.

       Insignia certainly knew the name of the witness and the date that the cited

testimony was given. As Insignia has now admitted, the same testimony was cited by


                                             10
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 11 of 34




Insignia in its 2009 brief opposing summary judgment in Insignia I, with a name and a

date: a former employee named Robert Emmel recounting something he heard in “the

spring of 2001.” Wind Ex. 15, at 4; Wind Ex. 18 (Insignia I Memo. In Opp. To

Summary Judgment, ECF No. 515), at 33-34. In Dial, Insignia’s counsel was also quite

specific about the sourcing for this statement. Wind Ex. 16, at ¶¶ 82-83 (sourcing the

statement to testimony from 2009 about something heard on a 2001 conference call).

Insignia’s corporate designee testified to no basis for believing that this undated

statement in the 2019 Complaint was made other than in 2001. Wind Ex. 6, at 105:22-

106:6.

         d-e. Paragraphs 42 and 43 contain a series of statements attributed to NAM

executive Martin Garofalo, allegedly acknowledging the anticompetitive purpose and

effect of staggering contract dates. Wind Ex. 5, at ¶¶ 42-43. Paragraph 42 asserts that

Mr. Garofalo said that NAM “stagger[s] the time of major retail deals to minimize the

risk of losing a major number of stores in any one time period,” which also ensures that it

takes longer for a competitor to acquire a “critical mass” of retail accounts. Paragraph 43

alleges that Mr. Garofalo added that this allows NAM to focus on key negotiations, and,

again, requires competitors to dedicate time to build a retail network. The lengthy quotes

are undated.

         Insignia knew the dates.

         Insignia has admitted that, in its 2009 brief opposing summary judgment in

Insignia I, Insignia relied on “a statement by Mr. Garofalo” drawn from 2002 speaking

notes to the effect that NAM “intentionally staggers the time of major retail deals to


                                             11
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 12 of 34




minimize the risk of losing a major number of stores in any short term time period . . .

[t]his strategy serves as a deterrent to other major companies from joining the In-Store

fray – because they know that it will be a . . . hard fought drawn out process to develop

the critical mass necessary to compete with News America to be successful in this arena.”

Wind Ex. 15, at 4-6; Wind Ex. 18, at 12-13 (quoting 2002 Speaking Notes of Martin

Garofalo). Insignia’s corporate designee conceded that Insignia had no source for

Paragraph 42’s quote other than the 2002 speaking notes, which had been previously

cited by Insignia in support of the released claims. Wind Ex. 6, at 125:19-126:6; 131:5-

19; 144:15-20 (Paragraph 43 also sourced in pre-2011 remarks of Mr. Garofalo).

       When Insignia’s witness was asked why the allegations in the 2019 Complaint

were left undated when Insignia knew the dates, counsel instructed the witness not to

answer on grounds that this was privileged. Wind Ex. 6, at 131:20 – 133:12.

       Paragraphs 3, 31, 35, 42 and 43, the explicit “acknowledgments” of NAM’s

anticompetitive scheme, all assert facts and conduct underlying claims released in 2011.

Their impact, however goes far beyond those paragraphs. Insignia conceded that all of its

allegations in the Complaint, including the few alleging post-2011 conduct, represent the

execution of the anticompetitive scheme pleaded in Paragraph 3 and then further detailed

in Paragraphs 3, 31, 35, 42 and 43. Wind Ex. 6, at 140:17-141:2 (Q: There “are a number

of allegations about what your counsel has called the game plan or the scheme . . .

[Paragraphs] 3, 35, and 42 and 43. . . . [Is it] your position that – that News America

Marketing has continued to execute on that scheme since 2011. A: Absolutely.”); 140:2-

141:2; 142:5-143:11 (all the complained of conduct implemented NAM scheme to “hurt


                                             12
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 13 of 34




Insignia and hurt competition”). But the only basis that Insignia pleads for claiming that

the conduct post-2011 was part of an “anticompetitive scheme” – as opposed to simply

lawful marketplace competition – is the pre-2011 “acknowledgments” that are barred by

the Settlement Agreement.

       As the prior motion practice demonstrated, and as Insignia as much as conceded at

argument, the allegations of anticompetitive scheme are vital to its ability to create an

antitrust case out of a series of vertical restraints. That is why Insignia has fought for a

year to keep these alleged statements from 1999 and 2001 and 2002 in the Complaint.

       2.     The Allegations of Market Power and Exclusionary Contracting
              Practices Indisputably Rest on Pre-2011 Facts and Conduct.

       Discovery has also confirmed that, in addition to the critical overarching

allegations of an anticompetitive scheme, the Complaint is built on other assertions of

pre-2011 facts and conduct underlying the released matters.

              a. Unlawful Acquisition of Market Power: Paragraphs 2, 5, 24-25

       Insignia asserts that NAM “acquired and maintained a monopoly” for “over a

decade.” Wind Ex. 5, at ¶ 2. The Complaint proceeds to assert facts and conduct

underlying the monopolization claims asserted and then released in Insignia I.

       Paragraph 5 asserts that “exclusionary contracts with retailers and CPGs . . . first

created News’s unlawful market dominance,” an allegation that Insignia made some

fifteen years ago. Wind Ex. 7, at ¶ 2 (NAM “acquired . . . dominance” through

“exclusive contracts”). Insignia’s corporate designee confirmed that Paragraph 5 of the




                                              13
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 14 of 34




Complaint (Wind Ex. 5) asserts conduct that preceded the 2011 Settlement Agreement

(and supported the monopolization claims released). Wind Ex. 6, at 34:4-17; 37:9-38:6.

       Paragraphs 24-25 again allege that “News has unlawfully acquired and maintained

market power in the relevant market,” by virtue of “exclusionary contracts and related

anticompetitive conduct.” Insignia claimed in 2005 that NAM had already unlawfully

acquired its monopoly position through exclusionary contracts with retailers. Wind Ex.

7, at ¶¶ 20-22, 56, 116. Insignia’s corporate designee confirmed Insignia’s position that

NAM unlawfully acquired market power before 2011. Wind Ex. 6, at 64:12-20.

       Nothing in the Settlement Agreement prevents Insignia from pleading and proving

that NAM unlawfully acquired or that it unlawfully maintained a monopoly after

February 2011. But that is not what Insignia has chosen to do. The Complaint’s

allegations regarding how NAM “acquired” market power all arise from facts and

conduct released in the Settlement Agreement.

              b. Impact on Market Conditions: Paragraphs 9, 27-30

       Insignia admits that in-store marketers must “negotiate with retailers” and “pay for

the real estate for the ability to offer to provide in-store services” to CPGs, Wind Ex. 6, at

175:10-17, that “any potential competitor must make investments in developing ISP

offerings and entering into retail distribution contracts well before it can generate any

revenue,” Wind Ex. 5, at ¶ 29, and that NAM has built the largest retail network, Wind

Ex. 5, at ¶¶ 27-28, 55. There is no suggestion in the Complaint that NAM’s payments to

build its retail network are illegal. Nor does Insignia contend that there is anything to

complain about if it was outbid. Wind Ex. 6, at 176:9-12.


                                             14
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 15 of 34




        The Complaint nevertheless alleges that NAM’s network of retailers “lock[s]

competitors out of a large share of the distribution they need to compete.” Wind Ex. 5, at

¶ 28.

        That allegation is not new. In 2005, Insignia complained that “[p]otential entrants

face[d] daunting barriers” because CPGs were “reluctant to contract with in-store

advertising and promotion providers unless they can demonstrate they have a network of

retailers to place their advertising.” Wind Ex. 7, at ¶ 53.

        In Paragraph 30 of the Complaint, Insignia alleges that NAM has a “stranglehold

on the retailer distribution network.” Wind Ex. 5, at ¶ 30. Insignia made that same

allegation in 2005, alleging that Defendants had “exclusive contracts with most major

retailers.” Wind Ex. 7, at ¶ 20. As its corporate designee admitted, NAM acquired its

“national network” well before 2011. Wind Ex. 6, at 88:20-89:1. Nothing in the

Settlement Agreement stops Insignia from pleading and proving unlawful acts to acquire

or maintain a monopoly based on facts and conduct after February 9, 2011, but again, that

is not what Insignia chose to do in the Complaint.

              c. Broad Exclusivity Provisions: Paragraphs 6, 33-35

         Paragraph 6 alleges that NAM’s “exclusionary contracts” contain “a number of

anticompetitive provisions.” Insignia does not claim that exclusivity in retail contracts is

illegal – for good reason – but Insignia does allege that NAM deployed broadly worded

exclusivity clauses to restrict Insignia’s ability to introduce services that NAM did not

offer. Wind Ex. 5, at ¶¶ 6, 33-34.




                                             15
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 16 of 34




       None of this is new either. Insignia alleged in 2005 that NAM used “highly

restrictive” contracts that extended to “any new in-store advertising and promotion

product[].” Wind Ex. 7, at ¶¶ 20, 39E.

       The Complaint makes clear on its face that the allegations in Paragraphs 33-34

about overly broad exclusivity language are based at least in substantial part on pre-2011

facts and conduct. That is because Paragraph 35 provides what it calls an “explanation”

for “such overly broad language.” Wind Ex. 5, at ¶ 35 (emphasis supplied). That

“explanation” was allegedly given by a former NAM executive, to the effect that if any

“bed wetting liberal” was reluctant to deploy this tactic, he should report to HR. Id. As

Insignia now concedes, that explanation was given in 2001. Wind Ex. 6, at 99:1-101:2.

       Paragraphs 33-34 are clearly based at least in part on facts and conduct underlying

claims released in 2011, and of course so is the “explanation” found in ¶ 35.

              d. Staggered Renewal Dates for Retail Contracts: Paragraphs 41-44

       In Paragraph 41, the Complaint asserts that NAM deliberately staggered the

expiration terms of its retail contracts in order to erect barriers to entry for rivals. Wind

Ex. 5, at ¶ 41. This too is an old allegation. Insignia asserted the same facts and conduct

in trying to avoid summary judgment in 2009. Wind Ex. 18, at 12-13, 47.

       The Complaint on its face alleges that the practice was historic, going on for two

full paragraphs (Wind. Ex. 5, at ¶¶ 42-43) to detail Mr. Garofalo’s explanation for why

NAM staggers its retail contracts (“strategy . . . starts with staggered retail deals”). What

the Complaint did not disclose, but Insignia has been forced to admit, is that Mr.




                                              16
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 17 of 34




Garofalo’s explanation of the strategy was provided in 2002 (with respect to ¶ 42) and

otherwise before 2011 (with respect to ¶ 43).

       At the recent deposition of Insignia’s designee, the witness conceded that the

allegations in Paragraph 41 are based at least in part on facts and conduct pre-2011 (and

indeed were marshaled by Insignia in 2009 support of its claims released in 2011). Wind

Ex. 6, at 135:7-13. As for any basis for alleging that ¶ 41 refers to any post-release

conduct, the witness offered only that “based on our conversations with retailers, we

know when their deals with News America expire, and those are different dates.” Id. at

136:2-12. The witness conceded that Insignia’s retail contracts also end on different

dates. Id. at 136:14-20. That, of course, is a far cry from an organized scheme designed

and implemented to injure competition itself.

       To the extent that ¶¶ 41-44 allege a practice designed to injure competition, they

appear to be based entirely on facts and conduct released in the Settlement Agreement.

              e. Right of First Refusal Provisions: Paragraphs 7, 36 and 38

       In Paragraphs 7, 36 and 38, Insignia alleges that NAM’s right-of-first refusal

provisions “have effectively afforded [NAM] exclusivity” and eliminated bargaining.

Wind Ex. 5, at ¶¶ 7, 36, 38. This too appears to be rooted entirely in facts and conduct

underlying claims released in 2011.

       In 2005, Insignia alleged that NAM insisted “on the contractual right of first

refusal” to provide any new in-store promotion. Wind Ex. 7, at ¶¶ 2, 39E. The 2011

Settlement Agreement expressly forbade the parties from enforcing rights of first refusal,

and provided a remedial scheme in the event of breach. Wind Ex. 1, at ¶¶ 3, 7.


                                             17
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 18 of 34




Insignia’s corporate designee conceded that Insignia never availed itself of the right to

seek relief for any breach of this commitment in the 8.5 years after the Settlement

Agreement was entered. Wind Ex. 6, at 182:9-21.

       When asked for any post-2011 examples of NAM enforcing a right of first refusal,

Insignia’s corporate designee could cite only what was characterized as something

“similar to right of first refusal” involving CVS. Id. at 118:21-120:5. The witness later

explained that CVS told Insignia only that based on its contract with NAM, it could not

proceed with Insignia (CVS honored its exclusivity provision), id. at 167:17-168:7; the

corporate designee has never seen a right of first refusal in one of NAM’s contracts and

no one at Insignia told her that NAM had enforced a right of first refusal. Id. at 167:12-

168:14. To the extent that Paragraphs 7, 36 and 38 are about anything that can be fairly

described as a right of first refusal, they appear to be based entirely on facts and conduct

underlying claims released in Insignia I.

              f. Long Term Contracts With Automatic Rollovers (Paragraph 40)

       The Complaint charges that NAM “employ[s] automatic rollovers” to make

contracts “effectively long-term.” Wind Ex. 5, ¶ 40. Insignia alleged in 2005 that NAM

“entered exclusive long-term contracts with retailers.” Wind Ex. 7, ¶ 26. It does not

appear that any such conduct continued after the Settlement Agreement.

       Insignia’s corporate designee could identify only one post-2011 event in support

of this allegation. Wind Ex. 6, at 120:6-123:8. The witness testified that the Kroger

contract was extended multiple times over years. Id at 120:6-121:19. But the witness

then conceded that Insignia had no information whether, as alleged in ¶ 40, the contract


                                             18
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 19 of 34




was extended through “automatic rollovers,” or whether Kroger simply chose to

negotiate a series of extensions with a trusted vendor. Id. at 122:2-10.

       Here, as throughout, Insignia relies on the pre-2011 asserted “acknowledgments”

of an anticompetitive scheme to spin lawful business practices into an antitrust suit.

                                  LEGAL STANDARD

       The critical issue on summary judgment “is whether the record evinces a genuine

dispute as to any material fact.” In re Wholesale Grocery Products Antitrust Litig., 752

F.3d 728, 732-33 (8th Cir. 2014) (internal quotation marks omitted). The Eighth Circuit

has not hesitated to affirm grants of summary judgment in complex antitrust cases. See,

e.g., HDC Medical, Inc. v. Minntech Corp., 474 F.3d 543, 550 (8th Cir. 2007) (affirming

grant of summary judgment to defendant on plaintiff’s attempted monopolization claims);

Flegel v. Christian Hosp., Northeast-Northwest, 4 F.3d 682, 691 (8th Cir. 1993)

(affirming grant of summary judgment on plaintiff’s Sherman Act Section 1 and 2 claims

to defendant).

       The Circuit Court has also made clear that given “the unusually high cost of

discovery in antitrust cases, the limited success of judicial supervision in checking

discovery abuse, and the threat that discovery expense will push cost-conscious

defendants to settle even anemic cases, the federal courts have been reasonably

aggressive in weeding out meritless antitrust claims at the pleading stage.” Insulate SB,

797 F.3d at 543 (internal quotation marks and alterations omitted).

       In enforcing a settlement agreement, the Court has ample authority to dismiss a

complaint. See Lansing v. Wells Fargo Bank, N.A., 2016 WL 3390400 (D. Minn. Apr.


                                             19
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 20 of 34




25, 2016); Lansing v. Wells Fargo Bank, N.A., 2016 WL 3406085 (D. Minn. June 17,

2016) (adopting Magistrate Judge’s recommendation), aff’d, Lansing v. Wells Fargo

Bank, N.A., 894 F.3d 967 (8th Cir. 2018); Laser Aiming Sys. Corp., Inc. v. Bondhus, 2016

WL 912181, at *6 (D. Minn. Mar. 7, 2016) (dismissing four counterclaims with prejudice

on a summary judgment motion because of impact of release ending prior lawsuit).

                                      ARGUMENT

   I.      The 2011 Settlement Agreement Bars Insignia From Asserting Any Pre-
           2011 Facts and Conduct Underlying Released Matters in This Court.

        Courts construe contracts like the Settlement Agreement as a matter of law. When

the relevant language “is unambiguous, Minnesota courts give that language its plain and

ordinary meaning.” In re SRC Holding Corp., 545 F.3d 661, 666 (8th Cir. 2008); see

also Qwinstar Corp. v. Anthony, 882 F.3d 748, 754 (8th Cir. 2018) (“Where the parties

express their intent in unambiguous words, those words are to be given their plain and

ordinary meaning.”). The central issue is “the intent evidenced by the release itself.”

Marketing Assistance Plan, Inc. v. Associated Milk Producers, Inc., 338 F. Supp. 1019,

1022 (S.D. Tex. 1972). The court must give effect to the parties’ drafting decisions—

“freely contracting actors in the marketplace, particularly sophisticated business entities

who rely on experts to advise them, are best suited to determine what makes the most

economic sense, and the language they have mutually negotiated and agreed to is the best

evidence of what those parties intended.” In re SRC, 545 F.3d at 668.




                                             20
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 21 of 34




       Insignia has never argued that the 2011 Settlement Agreement is ambiguous;

indeed, Insignia insisted that it should be construed as a matter of law when it cross-

moved for judgment on the pleadings. Wind Ex. 10 at 13-18, 27, 29.

   A. Paragraph 9 Unambiguously Prohibits Any Attempt Even to Assert or
      Introduce into Evidence Pre-Release Underlying Facts and Conduct.

       The discovery taken by Insignia on the origins of Paragraph 9 of the Settlement

Agreement confirms what the unambiguous language explicitly says: NAM paid Insignia

a large sum of money to ensure that the released parties (all of the Defendants herein)

would never have to contend with the facts and conduct underlying every claim that was

brought or could have been brought through the date of the release, let alone the same

facts and conduct that had been marshaled against NAM in Insignia I. Wind Ex. 19

(Testimony of NAM 30(b)(6) designee), at 122:18-123:3; 124:11-21.

       The parties began with the broadest possible definition of matters that were being

released. The “Released Matters” include “any and all manner of actions and causes of

action, suits, debts, obligations, contracts, torts, covenants, claims,” in “law or in equity,

known or unknown, of any kind or character, from the beginning of time up to the date of

this Agreement.” Wind Ex. 1, ¶ 9.

       Paragraph 9 of the Settlement Agreement contains Insignia’s covenant not to sue.

That provision provides that Insignia:

       promises, covenants and agrees not to sue, attempt to introduce as evidence,
       or otherwise assert any of the Released Matters and/or the underlying facts
       or conduct supporting the Released Matters against the Defendant [NAM
       In-Store] or the Defendant Released Parties in any court, governmental or
       regulatory body or other proceedings.



                                              21
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 22 of 34




       This covenant has two parts. First, paragraph 9 reaffirms that Insignia cannot

“sue” and pursue the claims that were the subject of Insignia I and other “Released

Matters.” The “Released Matters” include all claims of any kind that could have been

brought through the date of the Release. Second, in addition, Paragraph 9 bars Insignia

from ever again even “attempt[ing] to introduce into evidence, or otherwise assert[ing]

any of the . . . facts or conduct supporting the Released Matters.” In other words,

pursuant to the Settlement Agreement, Insignia cannot plead (let alone otherwise exploit)

in any subsequent proceeding against Defendants any alleged “fact or conduct” that

Insignia could have (let alone did) offer in support of the claims released in 2011.

       The parties could not have been clearer that they intended to prohibit the

reassertion of not just claims, but all of the facts and conduct underlying those claims.

       Paragraph 9, by its terms, covers the waterfront of litigation use of “the underlying

facts or conduct” in “any” future “court” case – Insignia agreed not to even attempt to

introduce as evidence “or otherwise assert” the material underlying the Released Matters.

That is everything lawyers do with facts and conduct in litigation: assert them, and then,

if supported with facts, attempt to introduce them into evidence. Paragraph 9 by its terms

stops this process in its tracks.

       Finally, Paragraph 9 makes clear that the release applies to all subsequent

proceedings. Insignia agreed not to assert any Released Matters or underlying facts or

conduct “in any court, governmental or regulatory body or other proceedings.”




                                             22
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 23 of 34




              B. Paragraph 9 Is Fully Enforceable.

       Insignia has suggested that enforcing the contract it entered and for which it was

paid $121mm is against public policy, citing cases providing that an agreement that

“absolve[s] one party from liability for future violations of the anti-trust statutes” is

against public policy. Fox v. Midwest Theatres v. Means, 221 F.2d 173, 180 (8th Cir.

1955). This argument ignores the terms of the Settlement Agreement before the Court.

       Paragraph 9 does not immunize Defendants for future antitrust violations. Instead,

the Settlement Agreement prohibits Insignia only from asserting pre-2011 facts or

conduct underlying the released claims to support a claim that Defendants committed an

antitrust violation after 2011. If Insignia can plead an antitrust case based on post-release

facts and conduct, the Settlement Agreement would not limit Defendants’ liability.

       The fact that even general releases can have an indirect impact on claims that rest

on pre and post release conduct does not make them against public policy. Courts “have

enforced even general releases to bar antitrust claims predicated on continuing violations

of pre-release conduct.” Xerox Corp. v. Media Sciences, Inc., 609 F. Supp. 2d 319,326

(S.D.N.Y. 2009) (emphasis omitted).

       Here, what is before the Court is not just a general release, but an explicit

agreement that Insignia could not in a new case marshal the same facts and conduct that it

had already packaged, sold and been paid for. The Settlement Agreement does not stop

Insignia from ever bringing another antitrust claim. Instead, the Settlement Agreement

bars Insignia from selling the same thing twice.




                                              23
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 24 of 34




   II.      Insignia Has Violated the Covenant Not to Sue.

            A. The Complaint Depends On Allegations of an Anticompetitive Scheme
               That Are Based Entirely On Violations of the Covenant Not To Sue.

         The cornerstone of the Complaint is visible in its opening paragraphs: NAM

violated the Sherman Act by monopolizing the in-store promotions market through

“pervasive anticompetitive strategies” including “exclusionary agreements with

retailers,” Wind Ex. 5, at ¶¶ 1-2. But as Insignia well knows, exclusivity, rights of first

refusal and other non-price restraints in agreements between a service provider and a

retailer are not prohibited by law. They are governed by the Rule of Reason. See GTE

Sylvania, Inc., 433 U.S. at 57-59; Business Electronics Corp. v. Sharp Electronics Corp.,

485 U.S. 717, 735-36 (1988).

         This is certainly true in the Eighth Circuit. See Double D Spotting Serv., Inc. v.

Supervalu, Inc., 136 F.3d at 559 (8th Cir. 1998) (vertical restrictions “not per se

violations . . . because they ‘promote interbrand competition by allowing the

manufacturer to achieve certain efficiencies in the distribution of his products’”) (quoting

GTE Sylvania, 443 U.S. at 54); Lomar Wholesale Grocery, Inc., 824 F.2d at 590.

Vertical exclusivity provisions are not barred by law, U.S. Healthcare, Inc. v.

Healthsource, Inc., 986 F.2d 589, 594 (1st Cir. 1993), and staggered expiration dates

have been found to be pro-competitive. See Menasha Corp. v. News America, 354 F.3d

661, 663 (7th Cir. 2004) (“One might think that staggered expiration dates make entry

easier . . . [a rival] can sign up chains as their exclusives expire, without having to enroll




                                              24
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 25 of 34




the entire retail industry at one go.”); Fleer Corp. v. Topps Chewing Gum, Inc., 658 F.2d

139, 149-50 (3d Cir. 1981).

       That is why the third paragraph of the Complaint insists that NAM’s contracting

practices must be viewed as part of an admitted anticompetitive scheme to injure

competition itself (not merely an individual competitor). And, Insignia alleges that

scheme has already been admitted, as NAM executives have “repeatedly acknowledged”

that they have “sought to build contractual barriers to make it unlawfully difficult for

competitors to compete.” Wind Ex. 5, at¶ 3.

       Not surprisingly, in bringing an earlier Sherman Act case complaining of vertical

restraints in the relationships between NAM and retailers, Insignia attempted to connect

those contracting practices with alleged evidence of an overall anticompetitive scheme.

When Insignia decided to return to the well that had delivered a $121mm settlement, it

again asserted that the same contracting practices were part of an anticompetitive scheme

– but this time, Insignia elected to assert literally the same evidence of that scheme that it

marshaled in Insignia I and that its lawyers deployed (and dated) in Dial.

       This time, however, Insignia was faced with the covenant not to even “attempt to

introduce into evidence, or otherwise assert the . . . facts or conduct” that underlay the

broadly defined released matters in the Settlement Agreement. Insignia attempted to

elide the commitments it had made in this Court through a variety of strategies, which

began (but by no means ended) with stripping the dates off evidence that it and its

lawyers had already dated in earlier filings in this Court and other federal courts. Had

Insignia believed that it could rely on this evidence consistent with the Settlement


                                              25
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 26 of 34




Agreement, there would have been no reason to strip out the dates. As the record

demonstrates, and as Insignia has been forced finally to admit, the “acknowledgements”

of an anticompetitive scheme so essential to the Complaint, and found in ¶¶ 3, 31, 35, 42

and 43, all rested exclusively on pre-2011 facts and conduct that underlay the claims

released in the Settlement Agreement. See pp. 8-13 supra. Their inclusion in the

Complaint represented a breach of the Settlement Agreement that was pleaded in the

Counterclaim and now been proven beyond dispute.

       The Court was first told that the various pre-2011 allegations were mere “context,”

Wind Ex. 10, at 13, a mantra repeated under oath by Insignia’s corporate designee, Wind

Ex. 6, at 148:16-19. But that was never true. Even the careful euphemism of Insignia’s

counsel confirms the critical role played by the alleged “acknowledgments” of an

anticompetitive scheme; without the “pre-2011 information,” its “case [would be] harder

to prove.” Wind Ex. 3, at 73:2-3. A case built on vertical restraints in retail contracts

leading to lost business by the plaintiff is not going to succeed, not without the critical

pleading and proof that these contractual terms have been deployed as part of a scheme to

injure competition. See Atlantic Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 338

(1990) (“The antitrust laws were enacted for the protection of competition, not

competitors.” (internal quotation marks and citation omitted)); see also Jefferson Parish

Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2 (1984). That is why Insignia has fought for a year

to keep the pre-2011 facts and conduct in the case. They are not mere “context;” they

serve a critical role in creating the appearance of an antitrust case out of lawful business




                                              26
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 27 of 34




practices, relying on facts and conduct that Insignia had agreed not to assert again in any

court.

         Discovery has now confirmed the central role of these assertions. Insignia’s

designee confirmed that the alleged anticompetitive “game plan” found in paragraphs 3,

31, 35, 42 and 43, represents the very heart of Insignia’s case that NAM has been

executing an unlawful scheme since 2011, including in 2018-19. Wind Ex. 6, at 140:17-

141:2, 142:5-143:11. All of the claims alleging improper contracting practices are

infected by the violations of the covenant not to sue in Paragraphs 3, 31, 35, 42 and 43.

         Even the few dated claims alleging improper “interference” with Insignia’s

business opportunities depend for their viability on the allegations that these are all part

of an anticompetitive scheme. Insignia dates a handful of instances where it sought to

compete with Defendants, believed they were on the verge of success with some retailer,

when Defendants “swooped in” and enforced their contractual exclusivity or other

existing rights, or presented the retailer with a better offer. Wind Ex. 5, at ¶¶ 37, 45-47,

50, 57-58. But competitive bidding is “often the very essence of competition.”

Weyerhaeuser Co. v. Ross-Simmons Hardwood Lumber Co., 549 U.S. 312, 313 (2007)

(internal quotation marks omitted).

         Whether Defendants were competing on price or enforcing their exclusivity rights,

Insignia’s business disappointments do not support an antitrust claim, absent pleading

and proof that they were part of an anticompetitive scheme causing injury to competition.

See Double D Spotting Serv., Inc. v. Supervalu, Inc., 136 F.3d 554, 561 (8th Cir. 1998);

Amerinet, Inc. v. Xerox Corp., 972 F.2d 1483, 1507 (8th Cir. 1992) (Under “competitor’s


                                             27
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 28 of 34




privilege” doctrine, “competitive conduct which is neither illegal nor independently

actionable does not become actionable because it interferes with another’s prospective

contractual relations.”) (internal quotation marks omitted).

       The allegations asserting acknowledgments of an anticompetitive scheme are

critical to the Complaint and this lawsuit. The Court should find that Paragraphs 3, 31,

35, 42 and 43 were filed in violation of the Settlement Agreement.

          B. The Allegations of Market Power and Anticompetitive Practices
             Also Violate the Covenant Not to Sue.

       The record demonstrates that the allegations in Paragraphs 2, 5, 24 and 25 of

market power and in Paragraphs 9 and 27-30 of market conditions are all based in least in

part on facts and conduct underlying the monopolization claims released in 2011. See pp.

13-15 supra. If NAM acted illegally to acquire, maintain or extend its market position

after February 2011, then of course the law would hold it accountable, but that is not

what Insignia is seeking to do here.

       As Insignia’s CEO testified, when she joined Insignia in 2016, she knew that the

business depended in part on investing in building an attractive retail network to present

to CPGs, and she knew that NAM had “more stores.” Wind Ex. 6, at 74:7-22 (when

recruited for CEO job, was not told that NAM had a lock on retail market, only that it had

“more stores” in its retail network than Insignia had); 175:10-22 (business depends on

paying for access to retailers). If the size of NAM’s retail network made it an attractive

business partner to CPGs and an effective competitor after February 2011, that does not

create an antitrust claim, and Insignia knows it. That is why Insignia is attempting to



                                            28
    CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 29 of 34




leverage allegations that NAM illegally acquired market power before February 2011,

rather than attempt to identify illegal conduct by NAM after that date.

       The Settlement Agreement bars this.

       The record also demonstrates that Insignia is being more than coy when it allows

that its allegations of excessively broad exclusivity provisions, or rights of first refusal

provisions, or staggered renewal dates, or excessively long contract terms, “might”

include pre-2011 facts and conduct. Wind Ex. 6, at 34:4-17; 38:4-6; 47:16-21; 69:5-6;

88:20-89:1. In fact, the Complaint makes clear that Paragraphs 33-34 (on excessively

broad exclusivity) allege facts and conduct underlying released claims (that is why in

Paragraph 35, the 2001 remarks, “explain” the alleged practice); so does all of Paragraph

31 (as it is tied to the 2009 testimony cited at the end); so does Paragraph 41 (on

staggered renewal dates), as even Insignia admitted, Wind Ex. 6, at 135:7-13. See pp. 15-

18 supra. And to the extent that the allegations in Paragraphs 7 and 36-37 are about

rights of first refusal, those must be based on pre-2011 facts and conduct (as previously

alleged in Insignia I), because Insignia apparently has no example of a post-2011 right of

first refusal, or of a post-2011 automatic renewal such as alleged in Paragraph 40. Wind

Ex. 6, at 120:6-123:8; 167:12-168:14.

       Quite apart from the fact that the critical allegations of an anticompetitive scheme

all rest on assertions of evidence that violate the covenant not to sue of Paragraph 9 of the

Settlement Agreement, the balance of the Complaint is filled with allegations that clearly

rest on facts and conduct underlying the claims released in 2011.




                                              29
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 30 of 34




       For this second reason, the Court should grant summary judgment on Defendants’

counterclaim, and find that Insignia has asserted facts and conduct underlying claims

released in the Settlement Agreement.

   III.   The Court Should Dismiss the Complaint.

       Intent is not an element of a breach of contract claim, but the undisputed facts

before this Court demonstrate that Insignia’s breach was not only purposeful – to sustain

a case where there was none to plead – but carried out in a manner calculated to add to

the burden imposed on the Court and Defendants.

       Insignia and its counsel knew the dates of the undated “acknowledgments” of

anticompetitive intent – having pleaded the dates in prior pleadings in Insignia I and Dial

(which Insignia relied on in the course of preparing the Complaint here). Again, had

Insignia believed that including this material was consistent with the Settlement

Agreement, it would not have gone to the trouble of stripping out the dates.

       Any suggestion that the breach was inadvertent was eliminated when Insignia

responded to the Counterclaim, which expressly alleged that Insignia had pleaded facts

and conduct underlying the claims released in Insignia I (even citing the 1999 date of the

“destroy” statement in Paragraph 3 and the 2001 date for Paragraph 35). Wind Ex. 8, at

¶¶ 16, 18-19, 21. Insignia denied these allegations – not just the legal characterization of

the breach, but the facts as well. Wind Ex. 9, at ¶¶ 16, 18-19, 21. As Insignia knew then,

and the record demonstrates, those denials were simply false.

       The Court directed the parties to address the factual issues in expedited discovery.

The requests asked Insignia to confirm that the quoted but undated acknowledgements


                                             30
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 31 of 34




were from some two decades ago in some cases, and pointed to Insignia’s own pleadings

that marshaled the same evidence in opposing summary judgment in 2009. Insignia

insisted that these questions were “vague and ambiguous,” and “disproportionate” to the

“needs of the case” (notwithstanding that the Court rejected Insignia’s exception to the

R&R and endorsed the discovery sought).

       The pattern continues. When asked about the date of an undated allegation,

Insignia’s corporate designee would typically answer that the allegation was in “the Dial

2014 complaint,” Ex. 6, at 20:6-13; 32:6-16; 99:4-7 (never failing to mention that post-

2011 date), and would admit the pre-2011 source only when confronted with the fact that

Insignia’s counsel provided the date in Dial. And, like clockwork, the corporate designee

would routinely qualify an answer with “discovery is ongoing.” Id. at 22:3-8; 23:13-21;

33:16-22; 169:11-21.

       Of course, the issue before the Court is whether Insignia breached the Settlement

Agreement by filing the July 2019 Complaint asserting facts and conduct underlying

claims that had been released in 2011 – “ongoing” discovery should have nothing to do

with it. But Insignia’s dodge is revealing. Insignia’s focus has been about discovery:

hiding what its Complaint relies upon for as long as possible, launching “ongoing

discovery” to look for some basis to pursue an antitrust suit besides recycled material,

and in any case imposing the kinds of discovery costs that the Court of Appeals has

recognized often leads to settlements of bogus cases. Insulate, 797 F.3d at 543.

       Insignia knew better than to plead an antitrust case based on the proposition that

NAM (in the words of Insignia’s CEO) “has more stores” in its retail network, makes


                                            31
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 32 of 34




competitive offers, enters exclusivity agreements with retailers, and enforces its legal

rights with third parties. Instead, Insignia filed a Complaint driven by inflammatory

evidence of anticompetitive intent and business practices, hid the dates, and stalled as

long as possible before the Settlement Agreement could be enforced.

       That time has finally come.

       The Court should grant summary judgment on the Counterclaim, as the undisputed

facts demonstrate that Insignia has in fact breached Paragraph 9 of the Settlement

Agreement. By Insignia’s admission, the critical allegations of anticompetitive scheme

in ¶¶ 3, 31, 35, 42 and 43 all rest exclusively on facts and conduct underlying claims

released in 2011; the allegations of market power and impacts in ¶¶ 2, 5, 9, 24-25, and

27-30 also depend in substantial part on facts and conduct underlying released claims; the

allegations of improper contracting practices, ¶¶ 7-8, 33-36, 38, 40-44, 46; and even the

allegations that NAM acted in “bad faith” in enforcing its contractual rights and thereby

caused Insignia not to acquire new business, ¶¶ 51-56, all depend on the pre-2011

“acknowledgments” of an anticompetitive scheme.

       The proper remedy for a breach of contract that impacts virtually every substantive

allegation of a lawsuit is dismissal of the complaint that embodied the breach, without

prejudice to Insignia’s ability to re-plead consistent with Rule 11. See Lansing, 2016 WL

3390400; Laser Aiming System Corp., 2016 WL 912181; see also Metro. Sports

Facilities Comm’n v. Minnesota Twins P’ship, 638 N.W.2d 214, 227 (Minn. Ct. App.

2002) (specific performance ordered where contract damages are not “readily




                                             32
   CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 33 of 34




measurable”). Where, as here, the Complaint embodies the breach and its pendency will

continue to impose damage, dismissal is the most appropriate remedy.

       The Court should also order Insignia to reimburse Defendants for the fees they

have already incurred in enforcing Paragraph 9 of the Settlement Agreement. When a

plaintiff violates a covenant not to sue, an award of the costs to enforce the covenant is

appropriate to offset some of the past damage caused by the breach. See 3M Innovative

Properties Co. v. Barton Nelson, Inc., 2004 WL 1278672 (D. Minn. June 6, 2004)

(concluding that “American Rule” did not apply because “attorneys’ fees and costs were

the actual measure of damages”); 3M Innovative Properties, Co. v. Barton Nelson, Inc.,

2005 WL 679073 (D. Minn. Mar. 22, 2005) (same). Insignia carried out this breach in

filing the Complaint, and did everything it could to avoid enforcement of the covenant

not to sue for a year. It should now pay the Defendants’ costs incurred in enforcing the

Settlement Agreement.

                                     CONCLUSION

       The Court should grant Defendant’s Motion for Summary Judgment on the

Counterclaim, and dismiss the Complaint.

Dated: July 10, 2020                        s/ Todd Wind
                                            Todd Wind (#0196514)
                                            Nicole M. Moen (#0329435)
                                            Timothy M. O’Shea (#0386437)
                                            Rachel L. Dougherty (#0399947)
                                            FREDRIKSON & BYRON, P.A.
                                            200 South Sixth Street, Suite 4000
                                            Minneapolis, MN 55402-1425
                                            Telephone: 612.492.7000
                                            Facsimile: 612.492.7077
                                            twind@fredlaw.com


                                             33
CASE 0:19-cv-01820-MJD-BRT Document 195 Filed 07/10/20 Page 34 of 34




                                nmoen@fredlaw.com
                                toshea@fredlaw.com
                                rdougherty@fredlaw.com

                                William B. Michael (admitted pro hac vice)
                                NY Bar No. 4296356
                                PAUL WEISS RIFKIND WHARTON &
                                GARRISON
                                1285 Avenue of the Americas
                                New York, NY 10019-6064
                                Tel: 212.373.3648
                                Fax: 212.492.0648
                                wmichael@paulweiss.com

                                Kenneth A. Gallo (admitted pro hac vice)
                                NY Bar No. 430369
                                Jane B. O’Brien (admitted pro hac vice)
                                NY Bar No. 4484457
                                Jeannie S. Rhee (admitted pro hac vice)
                                District of Columbia Bar No. 464127
                                PAUL WEISS RIFKIND WHARTON &
                                GARRISON
                                2001 K Street, NW
                                Washington, DC 20006-1047
                                Tel: 202.223.7356
                                Fax: 202.204.7356
                                kgallo@paulweiss.com
                                jobrien@paulweiss.com
                                jrhee@paulweiss.com

                                Gerson A. Zweifach (admitted pro hac vice)
                                District of Columbia Bar No. 349266
                                Kimberly Broecker (pending pro hac vice)
                                MD Bar No. 1712130260
                                WILLIAMS & CONNOLLY LLP
                                725 Twelfth Street, N.W.
                                Washington, DC 20005
                                Tel: 202.434.5000
                                Fax: 202.434.5029
                                gzweifach@wc.com
                                kbroecker@wc.com

                                Attorneys for Defendants


                                34
